Citation Nr: 0409160	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-15 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hammertoes, both feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Herman, Counsel

INTRODUCTION

The veteran had active service from May 1954 to May 1956.  He 
served in the reserves until August 1960.

This appeal before the Board of Veterans' Appeals (Board) is 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Los Angeles, 
California.  In May 2003, a hearing was held before the 
undersigned, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c).


FINDINGS OF FACT

1.  The veteran's hammertoes, both feet, clearly and 
unmistakably existed prior to service.

2.  The preexisting hammertoes, both feet, did not 
permanently increase in severity during service.


CONCLUSION OF LAW

Service connection for hammertoes, both feet, is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 2002 
Statement of the Case and a May 2001 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claim on appeal, the evidence 
that he must supply and the evidence that the VA would 
attempt to obtain.  The veteran was also advised at his May 
2003 personal hearing of the type of evidence needed to 
support his claim to include medical records showing 
treatment for hammertoes shortly after service discharge or a 
medical opinion stating that his hammertoe disability was 
aggravated by service.  A 30-day period to submit this 
evidence was provided to the veteran.

The veteran has reported that he receives medical care at the 
VA medical center in Loma Linda and these records were 
obtained.  Private medical records have also been obtained 
from Loma Linda Faculty Medical Group, Beaver Medical Group, 
and San Dimas Family Care.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  

Further, in reviewing this appeal, the Board notes that the 
veteran has not been afforded a VA medical examination 
specifically to address the question whether the his 
preexisting hammertoe disability was permanently worsened as 
a result of his military service.  Assistance under the VCAA 
also includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that in order for a VA examination to be necessary, 
"the veteran is required to show some causal connection 
between his disability and his military service.  A 
disability alone is not enough."  Wells v. Principi, 326 
F.3d 1381, 1383-84 (Fed. Cir. 2003).  Based on the evidence 
of record, which shows no increase in disability in service, 
the Board finds that a VA examination is not warranted in the 
present case.

For these reasons set forth above, the Board concludes that 
the veteran's appeal is ready to be considered on the merits.  

The Board is cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16 
2003) (to be codified at 38 U.S.C. § 5103).  In the present 
case, the appellant was first sent a letter in May 2001 
detailing the evidence that was necessary to substantiate his 
claim.  The appellant has had over a year since this letter 
was issued to submit additional evidence, and he in fact has 
done so.  Further, at his May 2003 personal hearing, he was 
invited to submit additional evidence in support of his 
appeal and provided an additional 30 days to do so.  No 
additional evidence has been received.  Therefore, there is 
no indication that further delaying adjudication of the 
appellant's appeal would serve his interests.

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) held in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004), that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a VA claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after", the Secretary receives 
a complete or substantially complete application for VA-
administered benefits.  The Court indicated that the words 
"upon receipt" in § 5103(a) mandate that notice given to a 
claimant after an initial unfavorable rating decision on the 
claim would not comply.  In this case, the appellant's claim 
for service connection for hammertoes, both feet, was 
received in October 1998 and the rating decision that 
initially denied his claim was issued in May 1999.  The VCAA 
was not enacted until November 2000.  Clearly, it was 
impossible for the RO to have advised him of the notice and 
duty to assist provisions of the VCAA prior to the initial 
denial.  

However, the RO did write the appellant in May 2001 to inform 
him of the VCAA's provisions as they pertained to his claim 
and to advise him to submit any additional evidence within 60 
days.  A second letter was sent to the veteran in July 2002 
that again apprised the veteran of the VCAA, VA's duties 
under the VCAA, and the evidence he needed to submit to 
support his claim for service connection.  In September 2002, 
the RO provided the veteran and his representative with a 
statement of the case, noting the additional evidence that 
had been received and providing an explanation of the type(s) 
of evidence that would help to establish his claim.  Further, 
as discussed above, the appellant was advised on the type of 
evidence needed to support his claim at his May 2003 personal 
hearing.  He was specifically informed that he should submit 
medical records showing treatment for hammertoes shortly 
after service discharge or a medical opinion stating that his 
hammertoe disability was aggravated by service.  The veteran 
was given a 30-day period to submit this evidence and, to 
date, no evidence has been received.

While the initial denial of his claim did occur before he was 
apprised of his VCAA rights, there is clearly no evidence 
showing that the development and adjudication of his claim 
has been impaired.  On the contrary, considering the multiple 
times his claim has been reviewed by the RO and the multiple 
occasions that he has communicated with VA regarding his 
claim, the Board finds that the appellant has had ample 
notice of the types of evidence that would support his claim 
and that he has had ample opportunity to present evidence and 
argument in support of his appeal.  The veteran has also 
failed to use these opportunities to submit additional 
evidence in support of his claim.  The purpose of the VCAA 
notice requirements has not been nullified.  Therefore, there 
is no indication that the Board's present review of the claim 
will result in any prejudice to him.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

II.  Claim for Service Connection

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002).  "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2003).

A veteran who served during wartime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear 


and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 
38 C.F.R. § 3.304(b) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
To rebut the presumption of aggravation, there must be clear 
and unmistakable evidence (obvious or manifest) that the 
increase in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) and (b) (2003).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2003).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2003).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" -- that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

Service medical records reflect that at his May 1954 service 
entrance examination the veteran was diagnosed as having mild 
hammertoes, not considered disabling.  The same defect was 
noted on his service discharge examination in May 1956.  An 
August 1960 examination conducted for the purpose of 
determining drill status pay was negative for any findings 
related to hammertoes.  Further review of the service medical 
records shows no complaints or treatment for hammertoes 
during the veteran's active service or period of reserve 
duty.

As part of the veteran's October 1998 claim for benefits, 
medical records from the Loma Linda Faculty Medical Group, 
Beaver Medical Group, and San Dimas Family Care dated between 
May 1996 and January 1999 were associated with the claims 
folder.  Significantly, a May 1997 treatment note from San 
Dimas Family Care shows that the veteran was seen for 
complaints of pain in both feet for the past three to four 
months.  Bunions and pes planus were noted on examination.  
There were no findings or references to the veteran's active 
service.

By a rating action dated in June 1999, service connection for 
hammertoes, both feet, was denied.  The RO found the evidence 
of record established that the veteran's hammertoes of both 
feet existed prior to service.  The RO also determined that 
there was no evidence that veteran's preexisting hammertoes 
were aggravated by his military service.  In this regard, the 
RO noted that there was no evidence of treatment for 
hammertoes in service or for many years post-service.

Medical records from the Loma Linda VA Medical Center (VAMC) 
dated from May 1999 to November 2001 show treatment for 
hammertoes of both feet.  A January 2000 treatment note 
indicated that the veteran underwent a diabetic foot care 
examination.  No findings were made regarding hammertoes.  In 
March 2000, he was seen for complaints of severe foot and toe 
pain for the past three weeks.  Right foot pain from diabetic 
neuropathy and fissured callus, tinea pedis, and plantar 
fasciitis was diagnosed.  

In September 2000, the veteran was seen and evaluated for 
bunion and hammertoe surgery.  He attributed his foot 
problems to his shoe gear.  A physical evaluation was 
conducted and x-rays were taken.  The assessment was hallux 
valgus, greater on the right and hammertoe of the third right 
toe.  An exostectomy of the 1st 


metatarsal head and proximal phalanx with 3rd hammertoe 
correction and flexor tenotomy of the left foot was performed 
in October 2000.  Similarly, in December 2000, the veteran 
underwent an exostectomy of the 1st metatarsal head and 
proximal phalanx with 3rd hammertoe correction of the right 
foot.

The veteran was afforded a personal hearing before the 
undersigned in May 2003.  He testified that he had had 
problems with hammertoes prior to entering service.  However, 
he noted that his hammertoe condition never caused problems 
for him.  He said that he experienced foot pain in service 
that gradually got worse, and that he took aspirin for the 
pain.  He denied any other form of in-service treatment for 
hammertoes.  He believed the military shoes coupled with his 
duties aboard a naval vessel during active service aggravated 
his hammertoes.  The veteran recalled going to a physician 
for complaints of foot pain shortly after his service 
discharge.  He stated the only treatment he received was in 
the form of a prescription for pain relievers.  He indicated 
that he first sought treatment for his hammertoes through VA 
in 1999.  He said he had previously been unaware of the VA 
system.  Aside from those physicians that he had received 
treatment for in the 1990s, he was unable to recall the names 
of the physicians that treated him post-service.

As an initial matter, the Board finds that the veteran's 
hammertoe disability clearly and unmistakably existed prior 
to his active service.  Mild hammertoes was noted at his 
enlistment examination.  The veteran has not argued to the 
contrary.  At his May 2003 personal hearing, he testified 
that he had a problem with hammertoes prior to entering 
military service.  Based on the fact that hammertoes were 
noted at entrance into service, the Board finds that the 
presumption of soundness is not for consideration.  The 
question now is whether the veteran's preexisting hammertoe 
disability of both feet was aggravated by active duty.

The veteran has asserted that military shoes and his duties 
aboard a naval vessel during active duty aggravated his 
preexisting hammertoe disability.  He stated he frequently 
took aspirin in service to provide relief of his painful 
feet.  However, there is no evidence of a permanent increase 
in the severity of the veteran's hammertoes during active 
service.  Service medical records are absent any indication 
of complaints or treatment of hammertoes.  Moreover, as this 
service discharge examination, his hammertoe disability was 
described as mild and non-disabling.  The same conclusion was 
made at the veteran's enlistment examination.  

Further, there is no evidence of post-service treatment for a 
hammertoe disability until many years after his service 
discharge.  The veteran states that he sought treatment for 
painful feet and hammertoes shortly after his release from 
service and has had periodic treatment for the same since 
that time.  While the Board does not question his veracity, 
the veteran has been unable to produce evidence of treatment 
for hammertoes prior to 1997. 

The Board has given full consideration of the testimony 
rendered by the veteran.  However, the probative value of the 
testimony is significantly diminished by the lack of evidence 
showing an increase in severity of the veteran's preexisting 
hammertoes in service and the total absence of any medical 
evidence documenting treatment for hammertoes until decades 
after service discharge.  There is simply no credible medical 
evidence that supports the veteran's contention that his 
preexisting hammertoe disability of both feet was permanently 
worsened as result of his military service.  The 
preponderance of the evidence clearly weighs against the 
veteran's claim for service connection for hammertoes, both 
feet.

Thus, based on its review of the entire record, the Board 
finds that the evidence weighs in favor of the conclusion 
that, while there may have been a temporary flare-up of 
painful feet and toes during service, the veteran's hammertoe 
subsequently returned to at least the level present on entry.  
In sum, there was no increase in severity of the underlying 
hammertoe condition, both feet, during service.  In light of 
the foregoing, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).  The Board 
therefore finds that service connection is not warranted for 
hammertoes, both feet. 




ORDER

Entitlement to service connection for hammertoes, both feet, 
is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



